UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4183



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


YOKO MIZUNO BENDA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-96-52)


Submitted:   June 12, 2002                 Decided:   July 12, 2002


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William H. Cleaveland, RIDER, THOMAS, CLEAVELAND, FERRIS & EAKIN,
Roanoke, Virginia, for Appellant.     Ruth Elizabeth Plagenhoef,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yoko Mizuno Benda appeals the district court’s order denying

her motion to dismiss an indictment and her motion for disclosure

of grand jury materials.      We dismiss the appeal for lack of

jurisdiction because the order is not appealable.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

See United States v. Ferguson, 246 F.3d 129, 138 (2nd Cir. 2001).

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2